Schneider, J.,
dissenting. I would concur in the syllabus on the ground that the exercise of the power to zone by a board of township trustees under Chapter 519, Revised Code, is not the exercise of purely legislative power but, at best, are quasi-legislative, quasi-judicial and quasi-executive powers, i. e., administrative power, and, therefore, the General Assembly is not inhibited from attaching a referendum procedure as a concomitant thereto.
However, I dissent from the judgment. I am unable to agree, as a matter of law upon this record, that the entire township, which contains an electorate of at least 7,000 persons, is “affected” by the act of the Board of Township Trustees as to the property involved here. The proposition of law stated by the syllabus is that the referendum may extend to “that portion of a township electorate to be most affected” by the zoning amendment. Therefore, the cause should be remanded for a determination of that fact. If the referendum provided by the General Assembly is more extensive than is reasonably necessary to protect interests substantially and materially affected by the amendment, the referendum should be held invalid as impinging upon the interests of the appellant.